ORDER STRIKING NAMES
[T1] Now on this 18th day of August, 2006, there came on for consideration the *187Application for Order Striking Names by the Board of Governors of the Oklahoma Bar Association petitioning for the striking of names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to pay dues as members of the Oklahoma Bar Association for the year 2005.
[¶ 2] It appears to the Court that the Board of Governors at their August 18, 2006, meeting, in compliance with Article VIII, § 5 of the Rules Creating and Controlling the Oklahoma Bar Association, 5 O.S., Ch. 1, App. 1 (1981), established that the hereinafter named members of the Oklahoma Bar Association were suspended from membership in the Association and from the practice of law in the State of Oklahoma by Order of this Court in Case No. S.C.B.D. 5075 on June 27, 2005. It further appears to the Court that the Board of Governors have determined that no application for reinstatement has been filed by said members within one year of suspension. In addition, it appears to the Court that on August 18, 2006, the Board of Governors declared that the members hereinafter set out on the attached Exhibit ceased to be members of said Association and therefore ordered the names of said members be stricken from the membership rolls of the Oklahoma Bar Association.
[13] THE COURT - THEREFORE FINDS that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules Creating and Controlling the Oklahoma Bar Association, that the Application for Order to Strike Names should be sustained, and that the following attorneys should be and are hereby stricken from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, for failure to pay their dues as members of the Association for the year 2005.
ALL JUSTICES CONCUR.
EXHIBIT
Melvin C. Bloomfield
OBA No. 892
6144 S. New Haven Ave.
Tulsa, OK 74186
James Jones Fuqua
OBA No. 13502
683 Lazy U Ranch Road
Quanah, TX 79252-8076
Michael K. Harrah
OBA No. 8880
6301 Gaelic Glen Dr.
Oklahoma City, OK 73142
Kimberly Ann Hart
OBA No. 19474
611 K Ste NE
Washington, DC 20002-3529
Russell Wayne Hasenbank
OBA No. 18280
Liberal, KS 67901-8224
Fausto Hernandez
OBA No. 14422
3772 E. Timberline Rd.
Gilbert, AZ 85297
Jacklynn Grace Hoplight
OBA No. 18944
6530 N. 74th West Ave.
Tulsa, OK 74126
Paula Ann Jackson
OBA No. 12349
2416 S. Saint Louis Ave.
Tulsa, OK 74114-2720
Michael E. Karney
OBA No. 12858
140 Chambord Dr.
Maumelle, AR 72118
Barbara Ann Ketring-Beuch
OBA No. 17211
201 W. Broadway, Ste 1
North Little Rock, AR 72114
Gary Howard Roden
OBA No. 12457
307 Colony Dr.
*188Norman, OK 78072
Patrick Joseph Sacco
OBA No. 18986
20 Hanson St., Apt 3
Boston, MA 02118
James W. Spradling II
OBA No. 10676
5616 Lake Side Drive
Bossier City, LA 71111
Donald Dewayne Thompson
OBA No. 8957
222 E. Dewey
Sapulpa, OK 74066
Amber Lee Wade
OBA No. 19248
819 Woodmere Creek Loop
Vestavia Hills, AL 35226
Margaret M. Zarbano
OBA No. 10166
1941 AS. 42nd St, Ste 500
Omaha, NE 681.05